Citation Nr: 1608755	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spine disorder, to include as secondary to service-connected left knee disorder. 


REPRESENTATION

Veteran represented by:  J. Michael Woods, Esq. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1980 to August 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The reopened issue of entitlement to service connection for a spine disorder is addressed in the Remand portion of this decision. 


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a spine disorder was denied in a March 2006 rating decision, and the Veteran did not perfect an appeal. 

2.  Evidence received since the March 2006 rating decision relates to an unestablished element necessary to substantiate the Veteran's claim of entitlement to service connection for a spine disorder, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a spine disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2005, the Veteran submitted a claim of entitlement to service connection for a spine disorder, secondary to his service-connected left knee disorder.  The claim was denied in a March 2006 rating decision.  The RO confirmed the denial of his service connection claim in rating decisions dated March 2007 and June 2008.  The Veteran was provided notice of the rating decisions and notice of his appellate rights via a June 2008 letter, but he did not perfect an appeal.  Thus, the March 2006 rating decision, to include additional evidence submitted within the appeal period, is final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. § 3.156(b).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers."  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In June 2011, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a spine disorder.  In a May 2012 rating decision, the RO denied reopening the Veteran's claims.  In a May 2014 rating decision, the RO reopened the Veteran's service connection claim, but ultimately denied it on the merits.  Although the RO reopened the Veteran's claim, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

At the time of the RO's March 2006 rating decision, to include evidence submitted within the appeal period, the substantive evidence of record consisted of service treatment records, an October 2001 private treatment record, VA treatment records, and a February 2006 VA examination.  The RO denied the Veteran's claim because the evidence of record did not establish a link between the Veteran's spine disorder and his service-connected left knee disorder.  Since the Veteran's March 2006 rating decision, the evidence of record now includes an article discussing the relationship between degenerative spine disorders and limping, secondary to knee disorders.  

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board observes that the previous denial of the Veteran's service connection claim was based on the lack of evidence to support a nexus between the Veteran's spine disorder and his left knee disorder.  The evidence is "material," as it relates to an unestablished fact necessary to substantiate the claim, i.e., a causal relationship between the present spine disorder and a service-connected disorder.  While the new evidence does not provide a nexus opinion specific to the Veteran's claim, it suggests that limping due to a knee disorder causes weight to transfer to the good leg which over time might cause or aggravate degenerative changes in the spine.  Thus, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a spine disorder, as secondary to his left knee disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the Veteran has submitted new and material evidence since the March 2006 rating decision, and the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a spine disorder, to include as secondary to service-connected left knee disorder, is reopened, and to that extent only the appeal is granted.  


REMAND

As noted above, the Veteran's claim for service connection for a spine disorder has been reopened because new and material evidence has been submitted.  This 

evidence raises the possibility that the Veteran's left knee disorder caused or aggravated his spine disorder.  As the Board is precluded from making its own independent medical determinations, and because the evidence suggests the Veteran's current spine disorder may be related to his service-connected left knee disorder, the Board finds a remand is required to afford him a VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purposes of a VA examination).

Accordingly, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe 

any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed spine disorder is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed spine disorder is related to his military service, or is due to or aggravated by a service-connected disorder, to include his left knee and right ankle.  The VA examiner must specifically address the article referenced in the October 2012 notice of disagreement, which discussed limping and back pain.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for 

information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


